Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

Response to Amendment

Applicant response filled April 19, 2022 has been considered and entered. Accordingly, Claims 1 – 21 are pending in this application. Claims 1, 4, 8, 11, 15 and 18 are currently amended. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Noah (Reg No. 35,626) on 4/26/2022.

The application has been amended as follows: 

A method for updating values of roll-up summary fields (RSFs) associated with a data model comprising:
	receiving, by a server computing system, data associated with RSFs of objects of a data model, the data being stored in a serialized format in graph fields of the objects;
	deserializing, by the server computing system in response to receiving an updated value associated with a RSF of an object of the data model, the data in the graph field of the object to determine values of the RSFs at nodes of a graph that represent the objects of the data model;
	updating, by the server computing system, a value of a RSF at a first node of the graph based on the updated value; 
	updating, by the server computing system, a value of one or more RSFs at one or more remaining nodes of the graph by traversing the graph, based on said updating the value of the RSF at the first node; and
	serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph.

2.	The method of claim 1, wherein said updating the value of one or more RSFs at the one or more remaining nodes of the graph is performed based on one or more established master detail relationships.

3.	The method of claim 2, wherein the graph is a directed graph.

4.	The method of claim 3, wherein the data model includes an object associated with a root node of the graph.

5.	The method of claim 4, further comprising storing the serialized data in the graph field. 

6. 	The method of claim 5, wherein said updating the value of the one or more RSFs at the one or more remaining nodes of the graph is performed by traversing the graph from the root node and by using the one or more established master detail relationships. 

7. 	The method of claim 6, wherein said updating of the value of the RSF at the first node of the graph is based on an update to the data model.

8.	A system for updating values of roll-up summary fields (RSFs) associated with a data model comprising
             one or more processors; and
 a non-transitory computer readable medium storing a plurality of instructions, which 
when executed, cause the one or more processors of a server computing system to: 
	 receive data associated with RSFs of objects of a data model, the data being stored in a serialized format in graph fields of the objects configured to store the data associated with the RSFs of the objects of the data model;
             	deserialize, in response to receiving an updated value associated with an RSF of an object of the data model, the data in the graph field of the object to determine values of the RSFs at nodes of a graph that represent the objects of the data model;
            	update a value of an RSF at a first node of the graph based on the updated value; 
           	update a value of one or more RSFs at one or more remaining nodes of the graph by traversing the graph, based on said updating the value of the RSF at the first node; and
           	serialize the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph.

9. 	The system of claim 8, wherein said instructions to update the value of one or more RSFs at the one or more remaining nodes of the graph are performed based on one or more established master detail relationships.

10. 	The system of claim 9, wherein the graph is a directed graph.

11. 	The system of claim 10, wherein the data model includes an object associated with a root node of the graph.

12. 	The system of claim 11, further comprising instructions to store the serialized data in the graph field. 

13. 	The system of claim 12, wherein said instructions to update the value of the one or more RSFs at the one or more remaining nodes of the graph are performed by traversing the graph from the root node and by using the one or more established master detail relationships. 

14. 	 The system of claim 13, wherein said instructions to update of the value of the RSF at the first node of the graph are based on an update to the data model.

15. 	 (Currently Amended) A computer program product for updating values of roll-up summary fields (RSFs) associated with a data model comprising a non-transitory computer-readable medium having computer readable program code embodied therein to be executed by one or more processors 
          receive data associated with RSFs of objects of a data model, the data being in a serialized format in graph fields of the objects;
         deserialize, in response to receiving an updated value associated with an RSF of an object of the data model, the data in the graph field of the object to determine values of the RSFs at nodes of a graph that represent the objects of the data model; 
	update a value of a RSF at a first node of the graph based on the updated value; 
        update a value of one or more RSFs at one or more remaining nodes of the graph by traversing the graph, based on said updating the value of the RSF at the first node; and
        serialize the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph.

16. 	The computer program product of claim 15, wherein said instructions to update the value of one or more RSFs at the one or more remaining nodes of the graph are performed based on one or more established master detail relationships.

17. 	The computer program product of claim 16, wherein the graph is a directed graph.

18. 	The computer program product of claim 17, wherein the data model includes an object associated with a root node of the graph.

19. 	The computer program product of claim 18, further comprising instructions to store the serialized data in the graph field. 

20. 	The computer program product of claim 19, wherein said instructions to update the value of the one or more RSFs at the one or more remaining nodes of the graph are performed by traversing the graph from the root node and by using the one or more established master detail relationships. 

21. 	The computer program product of claim 20, wherein said instructions to update of the value of the RSF at the first node of the graph are based on an update to the data model.

Response to Arguments

Applicant's arguments filed April 19, 2022 have been fully considered and are persuasive. For Examiners response, see discussion below

Applicant’s arguments, see page 6 with respect to the rejection(s) of claim(s) 1 – 21 under 35 USC § 103 have been fully considered and are persuasive.  The rejection made under 35 USC § 103 for claims 1 – 21 have been withdrawn.

Allowable Subject Matter

Claims 1 – 21 are allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167